DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28-34,37-45 and 48-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to anticipate or make obvious the claimed invention.  Specifically, the combination of the prior art (Hoier US Pub 2008/0271620; Berthon US Pub 2016/0339653; Commander US Pub 2015/0146297) fails to teach “an in-line casting device comprising at least one embossing tool, … wherein the at least one embossing tool is designed as an embossing cylinder, the embossing cylinder acting as a counter-pressure cylinder and cooperating with a printing cylinder of the first printing group”.  Notably, Berthon teaches the in-line casting device as claimed and would be combinable with Hoier.  However, after further consideration and discussion, it is determined that the teaching of Commander would not teach the “wherein” limitation mentioned above from independent claim 28.  Commander suggests that the lenses are formed by station 102 of FIG. 13 via printing methods (i.e. screen printing, ink-jet printing, flexographic printing; [0006-0007, 0144]), in which the method involves printing and beading up of the ink for formation of the lenses, thus differ from the “casting” device (and its method) as taught by Applicant.  Therefore, the combination of the prior art would not suggest, inter alia, the configuration of the claimed invention including: 
an in-line casting device adapted to apply a layer of material acting as an optical medium on a portion of the first side of the substrate and to replicate and form a micro-optical structure in the layer of material acting as the optical medium, the in-line casting device comprising at least one embossing tool,
wherein the printing unit comprises at least a first printing group adapted to print at least one printed pattern on the second side of the substrate in register with the micro-optical structure so that the at least one printed pattern and the micro-optical structure together form a security element in which the at least one printed pattern is visible from the first side of the substrate and the micro-optical structure affects a path of light being reflected off of the at least one printed pattern towards the first side of the substrate,
wherein the at least one embossing tool is designed as an embossing cylinder, the embossing cylinder acting as a counter-pressure cylinder and cooperating with a printing cylinder of the first printing group. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853